Citation Nr: 1208835	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in pertinent part, denied the petition to reopen a claim of service connection for a back disability.  

In a May 2007 decision, the Board denied reopening the service connection claim for a back disability.  In a July 2008 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a June 2008 joint motion for remand, vacated the portion of the May 2007 Board decision which denied reopening the Veteran's claim, and remanded the matter for compliance with the instructions in the joint motion.  The May 2007 Board decision also denied two other claims.  These claims were abandoned before the Court and are not now before the Board.

In September 2008, the Board remanded the Veteran's petition to reopen his claim for a back disability in order to provide him with additional notice under the VCAA. 

In a December 2009 decision, the Board again denied the Veteran's petition to reopen his claim for a back disability.   

In an August 2010 Order, the Court endorsed an August 2010 joint motion for remand, vacated the December 2009 Board decision, and remanded the matter for compliance with the instructions in the joint motion.  

In a September 2010 rating decision, the Milwaukee RO reopened the Veteran's claim and denied it on the merits.  Although the RO reopened the Veteran's claim, the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In April 2011, the Board remanded this claim for further development pursuant to the August 2010 joint motion for remand.  The claim now returns for appellate review. 

The Veteran testified before Decision Review Officers at July 2004 and July 2006 hearings at the RO.  Transcripts of these hearings have been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a back disability was last denied in a December 1979 rating decision; the Veteran was properly notified of the decision and his appellate rights, and did not appeal.

2.  Evidence received since the December 1979 rating decision is new to the claims file but does not relate to an unestablished fact necessary to substantiate the claim of whether a back disability was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision, denying the claim of service connection for a back disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for a back disability; the claim is not reopened.  38 U.S.C.A. §§ 1101, 1111, 1110, 1112, 1113, 1137, 1153, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.304, 3.306, 3.307, 3.309  (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Notifying the Veteran of what evidence is necessary to substantiate the claim requires notice of these five elements.  See id. at 486. 

With respect to petitions to reopen previously denied claims, the claimant must be given notice of the elements of service connection, the elements of new and material evidence set forth in Dingess/Hartman, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

Here, prior to the initial rating decision in this matter, a September 2003 letter advised the Veteran of the evidence necessary to establish entitlement to service connection for a back disability. The letter informed the veteran of the need to submit "new" and "material" evidence, but did not mention the basis of the prior denial of service connection for a back disability.  An August 2009 letter sent to the Veteran pursuant to the Board's September 2008 remand directive informed the Veteran of the elements of new and material evidence and the reasons for the prior denial in compliance with Kent.  The letter also notified the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in September 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Board finds that the Veteran's petition to reopen was not prejudiced by the delayed notice.  See id.  Accordingly, the Board concludes that the duty to notify has been satisfied.  The Board likewise finds that there was substantial compliance with its September 2008 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records are in the file.  Private medical records identified by the Veteran have also been obtained, to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to his petition to reopen.  Indeed, the Veteran indicated in a February 2011 ninety-day letter response form that he did not have any additional information or evidence to submit.  Thus, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See id.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, VA is not required to provide an examination under the VCAA with regard to a petition to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c).  For the reasons discussed below, the Board concludes that no new and material evidence has been submitted to reopen this claim and therefore no examination is necessary.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Procedural Due Process 

In the August 2010 joint motion for remand, the Board was instructed to consider whether the Veteran's July 2006 hearing before a Decision Review Officer (DRO) complied with the requirements set forth in 38 C.F.R. § 3.103(c)(2) (2011).  See Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  In April 2011, the Board remanded this claim to afford the Veteran an opportunity to testify at another hearing, and included in its remand directives instructions with regard to the hearing officer's duties under section 3.103(c)(2).  Accordingly, a hearing before a Decision Review Officer was scheduled for October 4, 2011.  However, in statements dated in July 2011, the Veteran cancelled this hearing and stated that he waived his right to a hearing.  Instead, he requested that a decision be rendered based on the evidence already of record.  As such, the Board finds that whether the requirements under section 3.103(c) and Bryant have been met is moot.  Nevertheless, for the following reasons, the Board finds that the requirements under section 3.103(c)(c) have largely been met, and that the Veteran's petition to reopen has not been prejudiced by any deficiencies in this regard.  

Under 38 C.F.R. § 3.103(c)(2), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v, 23 Vet. App. at 491-93, the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether there is new and material evidence to reopen the Veteran's claim for a back disability.  In this regard, the Veteran's claim was last denied in a December 1979 rating decision because it was found that the Veteran's back condition was a pre-existing congenital abnormality which was not permanently aggravated in service beyond its natural progression.  Accordingly, in order to reopen the claim, there must be new evidence supporting in-service aggravation of the Veteran's pre-existing back condition or supporting a finding that there was a superimposed disability of the back incurred during service.  At the hearing, the hearing officer asked questions pertaining to this issue.  Further, the Veteran argued that he injured his back in service when he tried to stand up after working under a sink, and answered in the affirmative that this injury aggravated his back.  He also argued that he never had any problems with his back prior to service and thus his back disability must have been incurred while serving in the military.  However, the Veteran was not told directly by the hearing officer that he needed to submit evidence showing in-service incurrence or aggravation of his back disability.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  Nevertheless, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the appellant had any additional information to submit.  

Similarly, in this case VA has fully developed the Veteran's claim, to include obtaining the Veteran's private treatment records, VA treatment records, and SSA records, and sending him several notice letters explaining what the evidence needed to show in order to reopen his claim as well as the types of evidence he could submit or ask VA to obtain.  In this regard, the August 2009 VCAA notice letter informed the Veteran of the reasons for the prior denial and the elements of new and material evidence.  Significantly, the Veteran submitted a January 2010 VA treatment record containing a statement from his treating provider that the Veteran's back disability was related to a 1979 injury in service.  This record also reflects that the Veteran had specifically requested a statement from his provider regarding this claim.  The Board finds based on this record, the August 2009 VCAA notice letter, the Veteran's statements at the July 2006 hearing, and the questions asked of the Veteran at the hearing, that the Veteran clearly knew what evidence was needed to reopen his claim.  As noted above, the Veteran indicated in a February 2011 statement that he had no additional information to submit.  Thus, the outcome of this claim has not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129 U.S. 1696 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the July 2006 hearing transcript reflects that the Veteran's representative argued that the Veteran passed a rigorous physical examination at entrance and that no back problems were found at the time.  Therefore, he argued that the Veteran's back was aggravated by an in-service "incident."  The hearing officer at that point asked whether a medical professional had ever confirmed that this was the case.  The Veteran replied in the negative.  The Veteran's representative acknowledged that most patients are not medical professionals and cannot give a "professional opinion."  The Board finds from this exchange that the duty to suggest evidence that may have been overlooked was essentially satisfied, as the hearing officer indicated that a medical professional's opinion that the Veteran's back disability was incurred in or aggravated by service was needed to support this contention.  In other words, although the hearing officer did not spell it out, he indicated that competent medical evidence showing incurrence or aggravation had not been submitted.  The Board finds that there was no need for the hearing officer to be more explicit given the fact that the Veteran was represented at the hearing.  This is especially so in light of the service representative's comments implying that the representative was aware that neither he nor the Veteran could give "professional" (i.e. competent) medical opinions.  In this regard, the Court has held that counsel's actions and communications to VA are factors to consider when determining whether a claimant had a meaningful opportunity to effectively participate in the processing of his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006); see also See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding that the determination as to whether an error was harmless or prejudicial is whether the error affected the "essential fairness" of the adjudication).  

Moreover, as discussed above, the fact that the Veteran submitted a January 2010 VA treatment record reflecting a positive nexus opinion by his treating provider, an opinion which had been requested by the Veteran himself, shows that the Veteran was aware of the type of evidence that may have been overlooked, namely a competent medical opinion linking his current disability to service.  Thus, the Board finds that the Veteran has not been prejudiced by any deficiencies with respect to the hearing officer's duty to suggest evidence that may have been overlooked.  See id; see also Bryant, 23 Vet. App. at 497-98.  

The Veteran did not raise any new issues pertaining to his petition to reopen at the hearing.  See Bryant, 23 Vet. App. at 497-98.  Further, as discussed above, there is no indication of any other outstanding evidence that may have been overlooked, and in February 2011 the Veteran stated that he did not have additional information or evidence to submit.  See id.  Accordingly, there were no further duties on the part of the hearing officer to suggest evidence that may have been overlooked.  See id.  As such, the Board finds that the hearing officer's duties under 38 C.F.R. § 3.103(c) were mostly satisfied in the July 2006 hearing, and that any deficiencies in this regard were harmless error.  Finally, as noted above, because the Veteran has declined to testify at another hearing and has requested that the Board proceed with a decision on this claim, the Board finds that whether the requirements of section 3.103(c) were satisfied is moot. 

The Boar also finds that there has been substantial compliance with its remand directives.  In this regard, its April 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to consider all of the evidence submitted since the Board's December 2009 decision on this claim, including the January 2010 VA treatment record reflecting a positive nexus opinion.  The RO was also instructed to consider conducting any further evidentiary development that might be warranted based on any additional information or evidence received.  On remand, the Cleveland RO issued an August 2011 SSOC which reflects that the evidence submitted since the Board's December 2009 decision on this claim had been reviewed, including the January 2010 VA treatment record.  As the Veteran did not submit any additional information or evidence, there was no need to conduct further evidentiary development.  

As such, because the Veteran was offered an opportunity to testify at another hearing before a DRO, and because the RO issued an August 2011 SSOC which considered the evidence submitted since the Board's December 2009 decision, the Board concludes that there was substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

III. New and Material Evidence

The Veteran petitions to reopen his claim of entitlement to service connection for a disability of the back.  For the following reasons, the Board finds that new and material evidence has not been submitted to reopen this claim.

The Veteran's service connection claim for a low back disability was denied in a December 1979 rating decision because the service treatment records and a VA examination report showed that the Veteran did not have a back disability but rather a pre-existing congenital abnormality which was not aggravated during service.  In a January 1980 letter, the Veteran was notified of the adverse decision and his appellate rights.  He did not submit an appeal.  Therefore, the December 1979 decision is final.  See 38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Finally, congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

At the time of the December 1979 rating decision, the relevant evidence consisted of the Veteran's service treatment records and an October 1979 VA examination report.  The service treatment records reflect, in pertinent part, that in 1979 the Veteran had an acute onset of low back pain after sitting for a long period of time.  A January 1979 service treatment record reflects that the Veteran denied any injury to the back.  Rather, he stated that he "just got up [and] could not stand."  He was hospitalized twice for low back pain during service.  See, e.g., May 1979 service treatment record.  X-rays showed a 6th vertebra and some sacralization.  See id.  A March 1979 service hospitalization report reflects that an x-ray study showed six lumbar segments, which was considered a congenital defect.  A July 1979 service treatment record reflects that x-rays showed a transitional lumbosacral junction and that this was considered a congenital abnormality which existed prior to service.  It was also noted that there was "no evidence of anything other than normal progression and no evidence of service aggravation."  A July 1979 Medical Board Report reflects that the Veteran was found to have a congenital abnormality of the lumbosacral junction, which was transitional lumbosacral segment space.  It was found to have existed prior to service (EPTS) and that there was no evidence of service aggravation.  

The October 1979 VA examination report reflects that the Veteran continued to have low back pain.  An October 1979 VA X-ray study showed an "anomaly of the lumbar spine which consisted of 6 segments, but no evidence of other significant abnormality or pathology."  

Based on the foregoing evidence, the claim was denied in the December 1979 rating decision because the Veteran's back condition was found to be a congenital abnormality with no specific disease or injury indicating that a back disability was incurred in or aggravated by active service.  Thus, in order to reopen this claim, there must be new evidence suggesting that a back disability was incurred in or aggravated by active service. 

Since the December 1979 rating decision, relevant evidence associated with the claims file consists of private and VA treatment records dating from 2000, including medical records obtained from SSA, which show ongoing treatment for the Veteran's back disability, the Veteran's statements and testimony at the July 2004 and July 2006 RO hearings, and a statement from a treating physician reflected in a January 2010 VA treatment record.  The Board will discuss each of these in turn. 

None of the post-service treatment records associated with the file since the December 1979 rating decision indicate that the Veteran's current back disability was incurred in or aggravated by active service.  In this regard, a May 2002 private treatment record reflects that the Veteran complained of constant and severe low back and left leg pain resulting from an "industrial injury" which occurred in February 2000 or about twenty years after the Veteran's separation from service.  

An October 2002 private treatment record reflects that a myelogram revealed a normal appearing lumbar spinal canal except for postoperative changes at L5-6.  It was observed that the Veteran had a transitional appearance of the lumbar spine with six lumbar-type vertebral bodies.  The Board here notes that this finding is almost identical to the findings in the Veteran's service treatment records and which were considered to represent a congenital abnormality.  Thus, these findings do not constitute new and material evidence.

An October 2003 private treatment record provides a pertinent summary of the Veteran's recent medical history concerning his back.  It reflects that the Veteran's back pain began in approximately 2000 when he was lifting some weight at work and had left leg pain.  The Veteran underwent a diskectomy, which relieved the pain, and the Veteran returned to work.  However, the Veteran suffered another similar accident at work and had a recurrence of left radicular pain.  The Veteran underwent surgery again, which relieved most of the pain.  Thereafter, the Veteran was in a car accident resulting in additional injury to his back which required fusion and rodding with pedicular screws.  This record further reflects that the Veteran has had significant back pain and left radicular burning since that time.  There is no mention in this record of the Veteran's active military service or of an earlier onset of back pain.

In sum, the Veteran's post-service treatment records reflect recent treatment of the Veteran's back pain but do not relate it to service in any way.  As such, while they are new, they are not material.  See Morton v. Principi, 3 Vet. App. 508 (1992) (holding that medical evidence describing the Veteran's current condition is not material to the issue of service connection and thus not sufficient to reopen a claim for service connection based on new and material evidence).  Indeed, they reflect that the Veteran's current back problems stem from post-service causes, namely two injuries at work and a motor vehicle accident.  Moreover, the October 2002 private myelogram report reflects essentially the same findings that were detected via x-ray during the Veteran's period of service and which were found to be a congenital abnormality.  There are no other post-service treatment records suggesting that the Veteran's back disability was incurred in or aggravated by active service.  Thus, they do not constitute new and material evidence, either by themselves or when considered in light of the evidence of record at the time of the prior denial.  As such, they do not suffice to reopen this claim.  See 38 C.F.R. § 3.156(a).

At the July 2004 and July 2006 RO hearings, and in statements submitted in May 2009 and August 2010, the Veteran argued that he injured L4 and L5 vertebra during active service and that these were not congenital abnormalities.  The Veteran further argued that he had three surgeries recently on L4, which was the same vertebra he injured in service.  The January 2010 VA treatment record provides a more specific account of the Veteran's alleged in-service injury.  He stated that he was sitting in the barracks playing cards, and that when he stood up he was unable to stand up straight and had experienced back problems ever since that time.  The Veteran stated at the July 2004 and July 2006 hearings that he has had progressive back pain ever since active service.  However, he testified that as he did not want to jeopardize his employment, he did not seek treatment for back pain until about twenty years after service when he fell in a parking lot at work.  

The Board finds that these statements do not constitute new and material evidence.  The Veteran's account in the January 2010 VA treatment record of standing up after playing cards and experiencing an acute onset of back pain and an inability to stand up straight is clearly the same incident referred to in the January 1979 service treatment record, which reflects that the Veteran reported that he "just got up [and] could not stand."  Thus, this incident was already considered in the December 1979 rating decision and as such is not a new item of evidence.  The Veteran's statements at the DRO hearings that he "injured" his L4 and L5 vertebrae during service are likewise not new in that the Veteran's in-service back problems were already considered in the December 1979 rating decision.  The Veteran did not relate any new incidents that were not considered in that decision at the DRO hearings.  

The Board also notes that the Veteran is not competent to state that his in-service back problems were manifestations of a back injury or superimposed disability.  In the first place, this contention is essentially the same contention as was made, at least impliedly, when the Veteran initially submitted his claim in August 1979, namely that he had a low back disability eligible for service connection.  In that regard, this evidence is not new.  Moreover, while lay statements are accorded a presumption of credibility in petitions to reopen, they must still be competent in order to be considered material evidence.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  In this regard, while the Veteran is competent to report his symptoms, such as increased back pain during service, he is not competent to state that the findings made by physicians during service with regard to his back were incorrect, and that in fact he did not have a congenital abnormality but rather a disability incurred in or aggravated by active service.  This is a determination that is medical in nature because it cannot be made based on lay observation alone.  See, e.g., Barr, 21 Vet. App. at 309; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, any opinion as whether the Veteran incurred or aggravated his back disability in service must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that he did not have a pre-existing congenital abnormality but rather sustained an injury in service does not suffice to reopen this claim.  In this case, the Veteran's statements are contradicted by the service treatment records, which show that the Veteran did not sustain an injury or trauma in service and that physicians consistently found that the only objective pathology was a pre-existing congenital abnormality which was not aggravated by service.  In fact, the service treatment records reflect a finding that there was "no evidence of anything other than normal progression and no evidence of service aggravation."  Because the Veteran's statements are not competent, they do not constitute new and material evidence.  See 38 C.F.R. § 3.156(a); Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  

It also follows that whether or not the Veteran has continued to have back pain ever since separation, as he contends, does not indicate whether his pre-existing congenital abnormality was aggravated by service or whether he incurred a superimposed disability.  Indeed, the fact that the Veteran continued to have back pain after service was considered in the December 1979 rating decision, in which it was noted that the Veteran complained of back pain at the post-service VA examination.  Moreover, the Board finds that this statement is patently incredible in light of the October 2003 private treatment record showing that the Veteran's current back pain began in 2000 when he was lifting some weight at work and had left leg pain.  This history is confirmed by other recent private treatment records, as discussed above.  Because the Veteran's statement is patently not credible, it does not raise a reasonable possibility of substantiating the claim, and as such does not constitute new and material evidence.  See id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, even if the presumption of credibility did apply, the Veteran's post-service symptoms were already considered in the December 1979 rating decision and were found to be manifestations of his pre-existing congenital abnormality.  The Veteran has not submitted any competent evidence suggesting that his ongoing back pain after service was indicative of in-service aggravation or a superimposed disability.  Thus, his statements with regard to a continuity of symptomatology after service do not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).

Likewise, the fact that the Veteran has recently had operations on the L4 and L5 vertebra does not indicate that a pre-existing congenital abnormality was incurred in or aggravated by active service.  Rather, the evidence of record shows that the Veteran's recent back problems leading to surgery were caused by post-service injuries, as discussed above.  There is no competent evidence of record suggesting that the Veteran's in-service back problems predisposed him to the injuries he sustained to the back in February 2000 and later.  To the extent the Veteran's congenital abnormality of the spine predisposed him to such injuries, this is not a condition eligible for service connection, as discussed above, and hence any post-service injuries attributable to the Veteran's congenital abnormality likewise cannot be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9. 

The Board also notes that the service treatment records reflect that it was the Veteran's L5-S1 vertebrae which were symptomatic in service (not the L4-L5), and that the pain was found to be caused by his congenital abnormality.  See, e.g. January 1979 service treatment record.  Service connection cannot be granted for a congenital abnormality.  See 38 C.F.R. §§ 3.303(c), 4.9.  Rather, the evidence must show that the congenital abnormality was aggravated by a superimposed disease or injury or that the Veteran's symptoms were caused by a disability distinct from the congenital abnormality which was incurred in or aggravated by active service.  See VAOPGCPREC 82-90.  As discussed above, no trauma or pathology was found in the service treatment records or October 1979 VA examination report other than the Veteran's congenital abnormality.  The competent evidence submitted since that decision only reflects the presence of pathology caused by post-service injuries beginning in 2000.  Accordingly, the Veteran's statements are not material and thus do not suffice to reopen this claim.  See 38 C.F.R. § 3.156(a).

The Board is mindful that in cases where the Veteran seeks service connection for a congenital condition, the Court has recently emphasized that it must be determined whether the condition is properly classified as a disease or defect and discuss the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In this case, however, the Veteran's in-service back problems were already found by the RO to be manifestations of a pre-existing congenital abnormality which was not aggravated beyond its natural progression.  In the absence of new and material evidence, there is no need to revisit the application of the law to the facts in that decision.  Nevertheless, the Board notes that the March 1979 in-service hospitalization report characterized the Veteran's congenital condition as a "defect."  While service connection may be granted for a disease of congenital or hereditary origin in certain circumstances, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c); see also VAOGC 8- 88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990).

Finally, the Board has considered the statement by the Veteran's treating provider in the January 2010 VA treatment record that the Veteran's back disability was caused by an injury sustained in service.  In order to constitute material evidence, the newly submitted evidence must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board finds that this statement does not meet the "low threshold" for raising a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  In this regard, the Court held in Shade, 24. Vet. App. at 117, that "the phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court stated that when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA.  Id. at 118.  With respect to the VCAA, the Court noted that if the newly submitted evidence would likely trigger entitlement to a medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id. at 121.  

Here, the physician's opinion in the January 2010 VA treatment record does not raise a reasonable possibility of substantiating the claim.  The statement was made at the Veteran's request without any indication that the physician reviewed the Veteran's service treatment records or post-service treatment records, or that the opinion was based on clinical findings made on examination of the Veteran.  As discussed above, the service treatment records clearly show that the Veteran did not sustain an injury or trauma in service but rather experienced an acute onset of back pain which was found to have been caused by a pre-existing congenital abnormality.  No other pathology of the back was found during service or in the October 1979 VA examination.  Moreover, the Veteran's post-service treatment records show that the Veteran has sustained several injuries since 2000 requiring surgery to his back, thus indicating that any current back problems are related to these injuries rather than to service.  The treating physician's statement does not account for any of this significant history or otherwise provide a rationale in support of the opinion.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from its reasoning and that a medical opinion is not entitled to any weight if it contains only data and conclusions.  The Court further held that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.  Here, because the January 2010 nexus opinion does not provide a rationale or discuss or account for critical pieces of information from the Veteran's medical history which suggest the opposite conclusion, it has no probative value.  See id.  Accordingly, the Board finds that this opinion does not raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117 and 121.  As such, it does not constitute new and material evidence.  See id; see also 38 C.F.R. § 3.156(a).

The Board acknowledges the fact that in Shade, the Court held that once the veteran has submitted new and material evidence as to any other missing element of service connection, the veteran does not need to provide medical nexus evidence to reopen his claim.  See id. at 118 and 120.  However, in Shade, the appellant had provided new and material evidence as to the existence of a current disability, namely the existence of a skin disorder "of the same type" as the skin disorder he experienced in service, an element of service connection that had not been established at the time of the prior final denial of his claim.  See id. at 119-120, 122.  The Court found that in conjunction with the Veteran's testimony suggesting a continuity of symptomatology, the evidence submitted raised a reasonable possibility of supporting the claim.  See id.  By contrast, in the present case, the Veteran has not provided new and material evidence as to any element not previously established at the time of the December 1979 rating decision.  As discussed above, in order to reopen this claim, the newly submitted evidence must support a finding that the Veteran's pre-existing congenital abnormality was aggravated in service beyond its natural progression or that he incurred a back disability during service that was distinct from or in addition to the congenital abnormality.  The evidence associated with the claims file since the December 1979 rating decision does not help to establish such a finding but rather tends to show the opposite-namely that the Veteran's current back problems have been caused by nonservice-related causes.  No competent evidence of service incurrence or aggravation has been submitted since the December 1979 rating decision apart from the January 2010 treating physician's opinion, which, for the reasons discussed above, does not raise a reasonable possibility of substantiating the claim. 

The Board notes that the Veteran has also submitted service treatment records which were already in the file at the time of the December 1979 rating decision.  These records are duplicative and thus do not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a disability of the back.  See id.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition to reopen must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The petition to reopen a claim of service connection for a back disability is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


